DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Application filed on 12/15/2020, a divisional of application 16/024,428 filed 06/29/2018, now US Patent 10,877,687.  Claims 1-14 are presented for examination. Claims 1-14 are pending.

Information Disclosure Statement
The IDS filed on 01/13/2021 has been considered.
The additional information disclosure statements filed 01/13/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it’s missing at least a blank space next to each citation for the examiner’s initials when the examiner considers the cited document.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Pub. 20080025100).
As per claims 1 and 9, Lee discloses a system comprising: 
a controller (See Fig. 2, erasing controller 140); 
a memory device (See Fig. 2, the memory device in Fig 2); and 
firmware having stored instructions, executable by the controller, to operate on the memory device, the instructions including operations to (See paragraphs 0032-0033, wherein the operations performed by the controller are running by the firmware instructions):
generate a set of initial parameters for erasing multiple blocks of memory of the memory device (See Fig. 2, voltage generate 150, bank selector 160, and paragraphs 0032-0033, wherein the parameters such as voltage, bank, and blocks have to be generated prior to applying the voltage and selecting a correct bank and block the operations); and
See Fig 2 and paragraph 0032-0033, wherein each block of Block<0> to Block<15> of multiple blocks 110, in a memory bank, is sequentially erase and verify responsive to the command. See paragraph 0029, wherein the row address corresponding block 0 to block 15 are incremented to be selected for a sequential erase and verify operation.

As per claims 2 and 10, Lee discloses the system of claim 1, wherein the operations to generate the set of initial parameters include an identification of a first block of contiguous blocks as a starting block to erase and verify the multiple blocks and an identification of a second block of the contiguous blocks as an ending block in erasure and verification of the multiple blocks. See paragraph 0029, wherein a starting row in selected as starting block to erase and verify and the row is incremented to sequentially select different multiple blocks for erasure and verification. As shown in Fig. 2, there are row 0 to 15 for the memory blocks in a memory bank.

As per claims 3 and 11, Lee discloses the system of claim 2, wherein the operations to perform the erase and verify operation include generation of an erase pulse followed by a verify pulse for each block of the contiguous blocks prior to proceeding to a next block of the contiguous blocks, and termination of the erase and verify operation after erasure of the second block. See paragraphs 0034-0035, wherein 

As per claim 7, Lee discloses the system of claim 1, wherein the system is a solid-state drive. See paragraph 0005, wherein the memory is a flash memory which is a solid-state drive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 20080025100).
As per claims 4 and 12, Lee discloses the memory device have a number of blocks, identification about the first block and the last block (See Fig. 2, wherein bank 0 has blocks 0 to block 15).
Lee does not particularly disclose the system of claim 1, wherein the operations to generate the set of initial parameters include: 
identification of the multiple blocks as entries in a list of blocks, the list having a number of blocks;
identification of a first block of the number of blocks to erase; and 

Under KSR rationale, it would have been obvious to one of ordinary skill in the art to implement the system of Lee to include a known method of generating the initial parameters including the identification of list of blocks, identification of the first block to be erased and the last block to be erased aligning with the highest block number 15 (i.e. count limit) in order to arrive at predictable result as the current invention. In paragraphs 0028-0029 of Lee, it’s taught that the bank, block are selected and incremented in order to perform the erase verify operations. Therefore, it is readily obvious to one of ordinary skill in the art to set the first set of voltage, bank, and block row address to specify a starting point and ending point in performing the operation. The motivation of doing so is to improve system throughput by allow the operation to operate in-order since the row block address has to be incremented and the operation needs to end once all blocks are operated on. See MPEP 2143(I).

As per claims 5 and 13, Lee discloses the system of claim 4, wherein the operations to perform the erase and verify operation include: 
generation of an erase pulse followed by a verify pulse for each block of the list prior to proceeding to a next block of the list, beginning with the first block (See paragraph 0034, wherein a subsequent erase loop is applied to a memory block after erase-verify operation for the block is not successful);
increase of a count of a block counter, by one, after erasure and verification of each block (See paragraph 0029, wherein the block is incremented); and 
See paragraph 0035, wherein the process is terminated once all memory blocks are erased).

As per claim 6, Lee does not particularly disclose the system of claim 1, wherein the operations to generate the set of initial parameters include an identification of a chip erase operation with a start block in the sequential erasure and verification being block zero and an end block in the sequential erasure being a last block of the memory device.
Under KSR rationale, it would have been obvious to one of ordinary skill in the art to implement the system of Lee to include a known method of generating the initial parameters including the identifying the erase operation to perform the erase operation at the bank be selected by bank selector, the first block to be erased, and the last block to be erased in order to arrive at predictable result as the current invention. In paragraphs 0028-0029 of Lee, it’s taught that the bank, block are selected and incremented in order to perform the erase verify operations. Therefore, it is readily obvious to one of ordinary skill in the art for the memory device of Lee to receive and recognize a chip erase operation and to set the first set of voltage, bank, and block row address to specify a starting point in performing the erase operation. The motivation of doing so is to carry out the intended and predictable result of an erase and verify operation. See MPEP 2143(I). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park et al. (US Pub. 20170287564).
As per claim 8, Lee does not disclose the system of claim 1, wherein the system includes: 
a host operable to generate the command operatively received by the controller; and 
a communication interface coupled to the host and to the controller, the communication interface arranged for transmission of the command from the host to the controller.
Park et al. disclose a host operable to generate the command operatively received by the controller; and a communication interface coupled to the host and to the controller, the communication interface arranged for transmission of the command from the host to the controller. See Fig. 1, host connected to host interface 1130 of controller 1100 for performing the erase operation taught in paragraph 0022.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the teaching of Park in order to arrive at the current invention. The motivation of doing so is to allow the host administrator to initiate the operation to the memory device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thanh D Vo/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139